DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s Request for Continued Examination, filed on 08/22/2022.
Allowable Subject Matter
3. 	Claims 1-6, 8-14, 16-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 and 20, Liu et al. (“Liu”, US pub 2016/0134135) teaches (Fig. 1-7; Para 37-42) a low-dropout regulator (Fig. 5; 21; Para 37-42) comprising: a core circuitry (Fig. 5; Vref, 211, 214) providing an output voltage (Fig. 5; Vo) to an output node (Fig. 5; output node being a node. where drain of 214, terminal Vo and FB corss together); and a reverse isolation circuitry (Fig. 5; such as, combined operation of ‘Iref, current comparison 212, current sense device 88 and auxiliary control circuit 213’ (RIC), to lower the Io) coupled to the output node (output node) and configured to provide a current (Fig. 5; I2131) flowing through the reverse isolation circuitry (RIC) in response to ripples (Fig. 5; Io from 214 ripple/fluctuating at the output node) at the output node (output node), wherein the core circuitry (Vref, 211, 214) comprises a first transistor (214) coupled to the output node (output node), the first transistor (214) being coupled to the output node (output node),wherein the reverse isolation circuitry (RIC) comprises a second transistor (2131) coupled to the output node (output node) and having a second gate controlled by a gate voltage (Fig. 5; output of 211 providing a gate voltage to both 214 and 2131), wherein the gate voltage (Fig. 5; output of 211 providing a gate voltage to both 214 and 2131) additionally controls a first gate node of the first transistor (214).
However, Oh et al. (“Oh”, US Pub 2013/0307506)  teaches (Fig. 8) a low-dropout regulator (800) comprising: a core circuitry (PC5) providing an output voltage (Vout) to an output node (Nout ); and a reverse isolation circuitry (SFC5, SC5, MN2) coupled to the output node (Vout ) and configured to provide a current flowing through the reverse isolation circuitry (I1-3)in response to ripples at the output node (Is1 at Nout), wherein the core circuitry (MP1) comprises a first transistor (MP1)coupled to the output node (Vout),the first transistor (MP1) being coupled to the output node (Vout) and a ground node (Gnd), respectively; wherein the reverse isolation circuitry (SFC5, SC5, MN2) comprises a second transistor (MN1, MN2) coupled to the output node (Vout) and having a second gate controlled by a gate voltage (output of AMP9 providing a gate voltage Vg to gates of both MN1-2).
However, Huang et al. (“Huang”, US Pub 2006/0255779)teaches (Fig. 2-3; Para 14-17) a low-dropout regulator (LDO) (Fig. 2-3) comprising: a core circuitry (Fig. 2-3; Vref, amplifier 10, transistor 20; Para 14) providing an output voltage (20’s drain is used to pass Vout on output terminal 203) to an output node (output voltage on terminal 203 is passed to load 50); and a reverse isolation circuitry (Fig. 2-3; 30 or Q4; Para 14-17) coupled to the output node (203) and configured to provide (or adjust; or configurable and/or reconfigurable; Para 15-17) a current flowing through the reverse isolation circuitry (30) in response to ripples at the output node (203),wherein the core circuitry (Vref, amplifier 10 and transistor 20) comprises a transistor (20) coupled to the output node (203), the transistor (20) being coupled to the output node (output voltage on terminal 203 is passed to load 50) and a ground node (303).
However, Chao et al. (“Chao”, US Pub 2021/0072778) teaches (Fig. 4-5; Para 38-45) the core circuitry’s (Fig. 4-5; LDO regulator 400 comprising core circuitry being ‘404, Vref, 402, 408 and 412’ and reverse isolation circuit to sink current of output node if necessary being ‘452, 451 and 424’ which adjusts 412’s output) said transistor (core circuit’s transistor 408 coupled between output node 406 and ground, and 408 is driven by 412. Furthermore, 412’s negative input terminal comprises a transistor, which is also coupled between output node 406 and ground, via ‘452 and 451’) being coupled between the output node (406) and a ground node (ground).
Liu, Oh, Huang and Chao fail to teach individually, also would not be reasonable to combine where the core circuitry’s “the first transistor being coupled between the output node and a ground node”, also the reverse isolation circuitry’s “the second transistor coupled to the output node and having a second gate controlled by a gate voltage, wherein the gate voltage additionally controls a first gate node of the first transistor”, and thus establishing a further series-shunting functionality of reverse-current flow for and at the regulator’s output, all together, as claimed in claims 1, 11 and 20.
Claims ‘2-6, 8-10’ and ‘12-14, 16-19’ are depending from claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                              Supervisory Patent Examiner, Art Unit 2839